FILED
                             NOT FOR PUBLICATION                             MAR 24 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 YUAN FU SUN,                                    No. 07-75100

               Petitioner,                       Agency No. A042-105-349

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Yuan Fu Sun, a native and citizen of Taiwan, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
review for substantial evidence the agency’s factual findings. Khodagholian v.

Ashcroft, 335 F.3d 1003, 1006 (9th Cir. 2003). We deny the petition for review.

       Substantial evidence supports the agency’s determination that Sun

abandoned his lawful permanent resident status because the record does not

compel the conclusion that he harbored a continuous, uninterrupted intention to

return to the United States during the entirety of his 15-year absence. Id. at 1007.

       PETITION FOR REVIEW DENIED.




TL/Research                               2                                    07-75100